DETAILED ACTION
Response to Amendment
The Amendment filed 25 May 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 03 May 2019.
Response to Arguments
Applicant’s arguments filed 25 May 2021 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen et al., US Patent Application Publication No.: 2017/0227629 A1, hereby Sorensen.
Regarding Claims 1, 9, and 17, Sorensen discloses a dimensioning system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path, the dimensioning system (Figs. 2-6) comprising:
“a laser curtain system (Fig. 2-6, elements 201-204 and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beam defines a plane; see also paragraph [0053]) comprising: 
a plurality of laser line generators, each configured to emit coplanar laser beams forming a laser curtain, the laser curtain oriented perpendicular to the floor and angled towards the direction of the path of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing an object carried by a moving forklift vehicle, further disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beams defines a plane, and further visually disclosing the laser curtain is perpendicular to the floor and angled with respect to the measurement area (Figs. 2-6, and elements 201-203 and 205-206); see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; see also paragraph [0053]; see also Figs. 7-8); 
a camera configured to capture a series of two-dimensional images of the moving freight as the moving freight passes through the laser curtain (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, and paragraphs [0072]-[0074], disclosing first and second scanners (Figs. 2-6, elements 201-202) initiate a scan cycle (2D images) to capture the dimensions of the object, and as the object moves between the first and third scanner (Figs. 2-6, elements 201-203), scan images are captured (2D images); see also Fig. 8, and paragraph [0082]); and 
a positioning sensor configured to detect a position and orientation of the moving freight at times corresponding to each two-dimensional image (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, steps 707-709, paragraphs [0072]-[0075], disclosing third and fourth scanners (elements 203-204) that measure speed and direction of the object and height and tilt of the object; see also Fig. 8, steps 805-808 and paragraph [0082]; see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; examiner notes that, at minimum, the captured speed, movement, and deviation from the central line indicate the position and orientation at the time of capture); 
memory configured to store computer executable instructions (Figs. 7-8, and paragraphs [0020], [0048], [0063], [0073], and [0082], disclosing the scanners comprise a processor for performing scanning, calculating/computing, and storing; examiner notes here that since the processor performs storing, memory is necessitated by the performed storing and thereby taught by Sorensen; see also Figs. 2-6); and 
a processor configured to interface with the laser curtain system and the memory, and configured to execute the computer executable instructions to cause the processor (Figs. 7-8, and paragraphs [0020], [0048], [0063], [0073], and [0082], disclosing the scanners comprise a processor for performing scanning, calculating/computing, and storing; examiner notes here that since the processor performs storing, memory is necessitated by the performed storing and thereby taught by Sorensen; see also Figs. 2-6) to: 
based at least in part on the appearance of laser light in each of the each two-dimensional images, correlate each successive two-dimensional image of the moving freight with each position and orientation of the moving freight to obtain a composite three-dimensional shape of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, steps 707-709, paragraphs [0072]-[0075], disclosing the scan images are correlated to provide the speed and direction of the moving forklift; see also Fig. 8, steps 805-808 and paragraph [0082]; see also paragraphs [0053]-[0054] and [0082], disclosing the first and second scanners (Figs. 2-6, elements 201-202) “detect the dimensions and provide a three dimensional image of the object 209 that is transported by the forklift vehicle 208 in the area of measurement 205,” “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206,” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; examiner notes that, at minimum, the captured speed, movement, and deviation from the central line indicate the position and orientation at the time of capture); and 
process (Figs. 7-8, and paragraphs [0020], [0048], [0063], [0073], and [0082], disclosing the scanners comprise a processor for performing scanning, calculating/computing, and storing; see also  the composite three-dimensional shape of the moving freight to dimension the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, step 710, and paragraph [0076], and Fig. 8, step 808, and paragraph [0082], disclosing determining the final dimensions of the object; see also paragraphs [0053]-[0054] and [0082], disclosing the first and second scanners (Figs. 2-6, elements 201-202) “detect the dimensions and provide a three dimensional image of the object 209 that is transported by the forklift vehicle 208 in the area of measurement 205,” “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206,” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; examiner notes that, at minimum, the captured speed, movement, and deviation from the central line indicate the position and orientation at the time of capture).”
Regarding Claims 8 and 16, Sorensen discloses:
“wherein the laser curtain is angled at an angle between 30 degrees and 60 degrees (paragraph [0050], disclosing the scanners (Figs. 2-6, elements 201-203) may be arranged at an angle between 30-40 degrees), inclusive, to the direction of the path of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing an object carried by a moving forklift vehicle, further disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beams defines a plane, and further visually disclosing the laser curtain is perpendicular to the floor and angled with respect to the measurement area (Figs. 2-6, and elements 201-203 and 205-206); see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; see also paragraph [0053]; see also Figs. 7-8).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 7 and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
Sorensen discloses the invention substantially as claimed. Regarding Claims 7 and 15, Sorensen discloses:
“wherein the laser curtain is angled at a 45-degree angle (paragraph [0050], disclosing the scanners (Figs. 2-6, elements 201-203) may be arranged at an angle between 0-60 or 30-40 degrees) to the direction of the path of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing an object carried by a moving forklift vehicle, further disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beams defines a plane, and further visually disclosing the laser curtain is perpendicular to the floor and angled with respect to the measurement area (Figs. 2-6, and elements 201-203 and 205-206); see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; see also paragraph [0053]; see also Figs. 7-8).”
Although the prior art does not expressly disclose the claimed angle of 45 degrees, it is well within the level of ordinary skill to utilize any user-definable and reasonable angle, such as 45 degrees, based on the known positions of and distances between the laser, camera, and object, in order to result in adequately tracking, with a precise field of view, the forklift vehicle (carrying the object) that is free to move in any direction of about +/-25 degrees with respect to a central line and at any reasonable speed within the area of measurement while measurements are being carried out (as seen in Sorensen, Figs. 2-6, and paragraphs [0050], [0053]-[0054], and [0056]), and which is overall within the teachings of Sorensen (OFFICIAL NOTICE).
Claim Rejections - 35 USC § 103
Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, in view of Sullivan et al., US Patent Application Publication No.: 2018/0121864 A1, hereby Sullivan.
Regarding Claims 3-4, 11-12, and 19, although Sorensen does not expressly disclose the claimed image comparison, identification of anomalies, determination of damage, and indication of damage, Sullivan does expressly disclose the following:
“compare the composite three-dimensional shape of the moving freight to an expected three-dimensional shape of the moving freight (Fig. 4, and paragraphs [0031] and [0059]-[0061]); 
identify one or more anomalies in the composite-three dimensional shape of the moving freight compared to the expected three-dimensional shape of the moving freight (Fig. 4, and paragraphs [0031] and [0059]-[0061]); and 
determine [and generate an indication], based on the identified anomalies, that the moving freight is damaged (Fig. 4, and paragraphs [0031] and [0059]-[0061]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen and Sullivan, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen to use the claimed image comparison, identification of anomalies, determination of damage, and indication of damage as in Sullivan. The motivation for doing so would have been to create the advantage of accurately determining varying levels of damage of an inspected freight (see Sullivan, Fig. 4, and paragraphs [0031] and [0059]-[0061]).
Claim Rejections - 35 USC § 103
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, in view of MacNamara et al., EP 2439487 A1 (English Translation provided cited in PTO-892), hereby MacNamara, and in further view of Minami et al., US Patent Application Publication No.: 2018/0288355 A1, hereby Minami.
Regarding Claims 2, 10, and 18, although Sorensen does not expressly disclose the claimed volume of the moving freight, MacNamara does expressly disclose the following:
“determine, based on the dimensions of the moving freight, a volume of the moving freight (Fig. 5, element 22, and Figs. 7, and 11, and paragraphs [0024]-[0025], [0029]-[0030], [0038]-[0041], [0050], and [0055]-[0057], disclosing a volume determination unit to determine a volume of the pallet; Figs. 1-2); . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen and MacNamara (hereby Sorensen-MacNamara), to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen to use the claimed volume of the moving freight as in MacNamara. The motivation for doing so would have been to create the advantage of not only properly determining the volume of the pallet during transit but also to manage damage, incorrect stacking, changes causing protruding, and theft control (see MacNamara, paragraphs [0025] and [0056]).
However, although Sorensen-MacNamara does not expressly disclose the claimed shipping price and charge associated with the volume of the moving freight, Minami does expressly disclose the following:
“. . . ; 
calculate, based on the volume of the moving freight, a shipping price for the moving freight (Figs. 3, 5, and 18-19, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier); and 
charge the shipping price for the moving freight to a customer associated with the moving freight (Figs. 3, 5, and 18-19, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier).”
Sorensen-MacNamara and Minami, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen-MacNamara to use the claimed shipping price and charge associated with the volume of the moving freight as in Minami. The motivation for doing so would have been to create the advantage of providing more details that can be exchanged as part of an e-commerce transaction (see Minami, Figs. 3, 5, and 18-19, and paragraphs [0008]-[0009], [0038]-[0039], [0043], [0084]-[0085], and Table II).
Claim Rejections - 35 USC § 103
Claims 5-6, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen and Minami (hereby Sorensen-Minami), and in further view of Bonner et al., US Patent No.: 7,137,556 B1, hereby Bonner.
Regarding Claims 5-6, 13-14, and 20, Sorensen-Minami discloses:
“compare (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, and paragraphs [0086]-[0091], disclosing comparing an original dimension extractable object with a modified dimension extractable object, and based on differences in the comparison, determining and indicating adjusted cost to a buyer) the composite three-dimensional shape of the moving freight (Sorensen, Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, step 710, and paragraph [0076], and Fig. 8, step 808, and paragraph [0082], disclosing determining the final dimensions of the object; see also paragraphs [0053]-[0054]) to an expected three-dimensional shape of the moving freight (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, Minami clearly shows price modification is necessary based on the dimension extractable object and metadata, in which such modification is essential to know for providing accurate transactions); and 
determine, based on the comparison, that the moving freight (Sorensen, Figs. 2-6; Fig. 7, step 710; Fig. 8, element 808) has a greater [smaller] . . . than expected (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, and paragraphs [0086]-[0091], disclosing comparing an original dimension extractable object with a modified dimension extractable object, and based on differences in the comparison, determining and indicating adjusted cost to a buyer; examiner notes that Minami clearly shows price modification is necessary based on the dimension extractable object and metadata, in which such modification is essential to know for providing accurate transactions); and 
generate, based on determining that the moving freight (Sorensen, Figs. 2-6; Fig. 7, step 710; Fig. 8, element 808) has a larger [smaller] . . . than expected, an indication that a customer associated with the moving freight (Sorensen, Figs. 2-6; Fig. 7, step 710; Fig. 8, element 808) has been undercharged [overcharged] for shipping the freight (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, and paragraphs [0086]-[0091], disclosing comparing an original dimension extractable object with a modified dimension extractable object, and based on differences in the comparison, determining and indicating adjusted cost to a buyer; examiner notes that Minami clearly shows price modification is necessary based on the .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen-Minami, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen to use the claimed comparison and modification of price and indication based on dimensional data as in Minami. The motivation for doing so would have been to create the advantage of considerably improving and facilitating e-commerce (see Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II; Fig. 18-19, and paragraphs [0086]-[0091]).
However, although Sorensen-Minami does not expressly disclose the claimed type of charge based on dimensional comparison, Bonner does expressly disclose the following:
“compare the composite three-dimensional shape of the moving freight to an expected three-dimensional shape of the moving freight (col. 2, lines 36-48, and col. 11, lines 27-59, disclosing a comparison of image and dimensional information by generating a low dimensional confidence score in order to prevent overcharging; examiner notes that Bonner clearly shows potential overcharge, whereby if a low dimensional confidence score can be calculated for an overcharge based on dimensional data, an undercharge can equally be calculated based on dimensional data, thereby correcting for both under/overcharges); and 
determine, based on the comparison, that the moving freight has a greater [smaller] volume than expected (col. 2, lines 36-48, and col. 11, lines 27-59, disclosing a comparison of image and dimensional information by generating a low dimensional confidence score in order to prevent overcharging; examiner notes that Bonner clearly shows potential overcharge, whereby if a low dimensional confidence score can be calculated for an overcharge based on dimensional data, an undercharge can equally be calculated based on dimensional data, thereby correcting for both under/overcharges); and 
generate, based on determining that the moving freight has a larger [smaller] volume than expected, an indication that a customer associated with the moving freight has been undercharged [overcharged] for shipping the freight (col. 2, lines 36-48, and col. 11, lines 27-59, Bonner clearly shows potential overcharge, whereby if a low dimensional confidence score can be calculated for an overcharge based on dimensional data, an undercharge can equally be calculated based on dimensional data, thereby correcting for both under/overcharges).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen-Minami and Bonner, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen-Minami to use the claimed type of charge based on dimensional comparison as in Bonner. The motivation for doing so would have been to create the advantage of precisely recovering revenue (see Bonner, col. 2, lines 36-48, and col. 11, lines 27-59).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482